Barker, J.:
The commissioners in their award allowed the owners of the leasehold estate the full market value of the same as their damages, in lieu of their interest in the premises taken for the public use under the right of eminent domain. They properly rejected al( damages arising from the incidental expense of removing the articles of personal property on the premises and in use, and intended to be used, in connection with the business carried on by the appellants.
Under the statute authorizing these proceedings (chap. 140 of 1850) the compensation to be awarded is limited to the market value of the inter.est or estate in the land condemned, and all consequential dam-i ages arising oht of the interruption of business, inability to perform contracts, loss' of profits and good will, are excluded as not being within the legislative intent in determining the measure of damages. The expense of removing personal property from the premises is of the same character and are not to be estimated in assessing damages. *635The public right is exercised on the land itself. In the opinion of the legislature full payment, at the market value of the property taken, answers the constitutional provision requiring a just compensation to be paid to the owner of property taken for the public use.' The courts have uniformly concurred in such construction and uphold the validity of statutes limiting damages to the market value of the estate seized. The limitation placed on the jurisdiction of the commissioners under the general railroad law on the subject of damages is unmistakable, as a reference to its terms clearly indicate. A railroad company is authorized to purchase and acquire title to all lands necessary for .its purpose in running and operating its road and transacting its business; and if it is unable to make and conclude a contract, with the owner of such land for; the purchase of the same, for any cause, it may institute proceedings in the manner prescribed by the act “ for the purpose of acquiring such title,” and the commissioners, when appointed, are to “ ascertain and determine the compensation which ought justly to be made by the company to the party or parties owning or interested in the real estate appraised by them.” (Secs. 13,14,16 of chap. 140 of 1850.) The rule of damages thus laid down is so plain and distinct that there is no room for interpretation; the legislative restraint is so obvious and so completely expressed that no court can doubt over the question. The circumstances of this case do not present the question of compensation for the expense of removing the personal effects from the premises in any different light than it would be if the appellants were the owners of the fee instead of being tenants for a term of years. The company seeks to acquire a complete title to an entire parcel of land. It should not in fairness be compelled to pay more for the land than its market value, because the owner of the fee has carved out of it a leasehold estate. The lessees are entitled to receive as their damages the value of their term and the balance belongs to the remainder-man. The rule laid down by the legislature should be faithfully adhered to by the courts as affording a full and complete protection to the landowner and to the corporation. The rule of the statute has been uniformly applied by the courts since its adoption, although tjie question as now presented has not been passed upon in a case where the facts are precisely like those now before us. In the following cases the rule and the purpose of the statute are considered *636and passed upon. (Henderson v. N. Y. C. R. R. Co., 78 N. Y., 433 , Matter of the Utica, etc., R. R. Co., 56 Barb., 456; Black River and M. R. R. Co. v. Barnard, 9 Hun, 104; Matter of Prospect Park and C. I. R. R. Co., 13 id., 345; Matter of Comr’s Central Park, 54 How., 313; Matter of New Reservoir, 1 Sheld., 408.)
Statutes relating to the opening of streets and awarding damages to property owners bare received a similar construction, the courts in sucb cases confining the compensation to the market value of the property as the true measure of damages. (Matter of William and Anthony Streets, 19 Wend., 678; Matter of Furman Street, 17 Wend., 649.) In other States and in cases where the right of eminent domain has been exercised in the interest of the public, the rule of compensation adopted excludes all allowances for consequential damages and limits the award to the market value of the property. (Pierce on Railroads, 210-216 ; Mills on Eminent Domain, § 181-194.) In Edmands v. Boston (108 Mass., 537) and Cobb v. Boston (109 Mass., 444), and-also in Central Pacific Railroad v. Pearson (35 Cal., 263), the precise question was passed upon and the claim for compensation for the expense of removing personal property from the premises was rejected as incompetent.
The order appealed from is affirmed, and as the question is novel in its application, without costs.
Present —Barker, P. J., Haight and Bradlet, JJ.
Appraisal and report and order confirming the same affirmed, with ten dollars costs and disbursements.